Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.

Status of the Claims
Claims 1-7, 9-10, 12-18 and 20-24 were previously pending and subject to a final office action mailed December 13, 2021.  Claims 1, 12 and 20-21 were amended, claims 2-7, 9-10, 13-16, 18 and 23-24 were left as previously presented and claims 8, 11, 17, 19 and 22 were canceled.  Claims 1-7, 9-10, 12-18, 20-21 and 23-24 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on March 2, 2022 concerning the previous rejections of claims 1-7, 9-10, 12-18, 20-21 and 23-24 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.

	Applicant’s arguments with respect to the rejection under 35USC 102 are fully considered and persuasive. Therefore, the 35 USC 102 rejection of claims 1-7, 9-10, 12-18, 20-21 and 23-24 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, 12-18, 20-21 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “ receive order information comprising an order identifier identifying an order and a user identifier identifying a user associated with the order; receive a notification that the user has indicated that a third party will pick up an item associated with the order; send a message to a first user that is associated with the user, the message configured to be 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity under sales activity and business relations. That is, other than reciting “processor”, “a non-transitory computer readable medium” (claim 1) nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “receive”, “receive”, “send”, “receive”, “receive”, “send”, “receive”, “determine”, “track”, “determine” and “signal” in the context of this claim encompasses the user to manually receive an order form a user, determine and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “user device” and “a non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 12 and 20 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-7, 9-10, 13-16, 18, 21 and 23-24, further describe the identified abstract idea. In addition, the limitations of claims 13-18 define how the user is tracked in order to determine if the user is on their way to pick-up the order which further describes the abstract idea. The generic computer component of claims 2-7, 9-11, 19, 21 and 23-24 (processor and non-transitory computer readable 
                                                                                                                                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZEINA ELCHANTI/Examiner, Art Unit 3628